Exhibit 10.1
RETENTION AGREEMENT
     This Retention Agreement (“Agreement”) is made and entered into effective
December 1, 2010 between Enterprise Products Company (“Company”) and Michael A.
Creel (“Employee”).
     WHEREAS, Company desires to enter into this Agreement with Employee to
provide a retention payment to encourage Employee to remain employed with
Company, perform in a highly effective manner, and proactively execute the
strategy that the Company and its Company Affiliates (defined below) employ;
     NOW, THEREFORE, in consideration thereof and of the covenants hereafter set
forth, the parties hereby agree as follows:
1. Retention Payment.
     A. Following the completion of 48 months of continuous employment by
Employee with Company from the effective date of this Agreement (“Retention
Period”), Employee will receive from Company a lump sum payment in the gross
amount of ten million dollars and no cents ($10,000,000.00), less any applicable
withholding taxes on such payment (“Retention Payment”). The Retention Payment
shall be paid within seven (7) business days after the completion of the
Retention Period.
     B. Notwithstanding the Retention Period set forth in Section 1.A. above,
Employee shall receive, or in the event of the Employee’s death, the designated
beneficiary of Employee shall receive, unless otherwise required under
Section 5.E., the Retention Payment within thirty (30) days of a Qualifying
Termination (as defined below). A Qualifying Termination means (i) a termination
of the Employee’s employment with the Company and any Company Affiliate (as
defined in Section 1.E.) prior to the end of the Retention Period, which
termination constitutes a “separation from service” as such term is defined by
the regulations under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), due to (a) Employee’s death or (b) Employee’s
Disability as defined in Section 2 of this Agreement; or (ii) a termination of
the Employee’s employment with the Company and any Company Affiliate by the
Company other than for “Cause” as defined in Section 2 of this Agreement prior
to the end of the Retention Period, which termination constitutes an
“involuntary separation from service” as such term is defined by the regulations
under Section 409A, due to (a) Employee’s job elimination by Company; (b) a
business reorganization of Company; or (c) a sale of Company or Enterprise
Products Partners L.P., a Delaware limited partnership (“EPD”).
     C. The Retention Payment is in addition to any discretionary incentive
compensation that the Company or any Company Affiliate may, in its sole
discretion, grant or have in place from time to time, including participation in
a performance-based annual incentive plan and a long term incentive
(LTI) program for executives.
     D. Any question as to whether there has been a termination of Employee’s
employment, and the cause associated with such termination, shall be determined
by the Board of Directors of the general partner of EPD.
2. Termination of Employment.
     Termination for “Cause” under this Agreement shall mean a determination in
good faith by the Board of Directors of the general partner of EPD that “Cause”
exists to terminate the Employee. “Cause”

 



--------------------------------------------------------------------------------



 



shall mean (i) an act of willful misconduct or gross negligence in the
performance of Employee’s duties resulting in damage or injuries to Company or
Company Affiliates, (ii) the appropriation (or attempted appropriation) of a
business opportunity of Company or Company Affiliates, including attempting to
secure or securing any personal gain in connection with any transaction entered
into on behalf of Company or Company Affiliates, (iii) the misappropriation (or
attempted misappropriation) of any of the funds or property of Company or
Company Affiliates, (iv) willful and continued failure to perform any
substantial duties of Employee’s position (other than any such failure resulting
from Employee’s incapacity due to physical or mental illness or disability) that
is not cured within 30 days following written notice of such failure to perform
from Company to the Employee, or (v) the conviction of, indictment for (or its
procedural equivalent), or the entering of a guilty plea or plea of no contest,
with respect to a felony or other crime of moral turpitude.
     “Company Affiliate” under this Agreement shall mean and include (i) EPCO
Holdings, Inc., (ii) Enterprise Products OLPGP, Inc., (iii) EPD, (iv) Enterprise
Products Holdings LLC, (v) Enterprise Products Operating LLC, (vi) DEP Holdings
LLC, (vii) Duncan Energy Partners L.P. (“DEP”), (viii) the respective
subsidiaries or affiliates of any of the foregoing entities, (ix) any other
entity (A) which is controlled, directly or indirectly, individually,
collectively or in any combination, by the Company or any of the foregoing
entities or (B) in which any of the Company or any of the foregoing entities has
a direct or indirect ownership interest, (x) any other entity (a) which is
controlled, directly or indirectly, by the Estate of Dan L. Duncan, Deceased,
his spouse, his descendants or any trusts for any of their respective benefit,
individually, collectively or in any combination, or (b) in which any of them
has a direct or indirect ownership interest and (xi) any predecessors,
subsidiaries, related entities, officers, directors, shareholders, parent
companies, agents, attorneys, employees, successors, or assigns of any of the
foregoing.
     “Disability” under this Agreement shall mean the state or condition
pursuant to which the Employee is, by reason of a medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.
3. Non-solicitation of Company Employees
     In the event Employee has been paid the Retention Payment pursuant to
Section 1.B., Employee agrees that, for a period equal to the lesser of
(i) 18 months after the date of the event which gives rise to the payment of
such portion of the Retention Payment or (ii) the remainder of the Retention
Period as if this Agreement were in full force and effect for the full Retention
Period, Employee will not solicit or induce, either directly or indirectly, any
employees of the Company or any Company Affiliate to cease employment with the
Company or any Company Affiliate and will not assist any other person or entity
in such a solicitation. Employee and Company agree that employees of the Company
or any Company Affiliate may respond to open advertisements of employment with a
future employer of Employee without inducement from Employee. Such voluntary
actions by employees of the Company or any Company Affiliate do not violate this
non-solicitation provision. Employee agrees that the restrictions in this
Section 3 are reasonable and necessary to protect the Company’s investment in
human resources and shall survive the termination of this Agreement.
4. Term of Agreement.
     This Agreement shall terminate (subject to the survival of Section 3 hereof
pursuant to the last sentence of Section 3) on the earliest of (i) the date of
payment of the Retention Payment to Employee or
Retention 2010

2



--------------------------------------------------------------------------------



 



his designated beneficiary if a Qualifying Termination occurs prior to the end
of the Retention Period; (ii) the date of Employee’s termination of employment
which does not constitute a Qualifying Termination; or (iii) December 1, 2014.
5. Miscellaneous.
     A. Neither Employee, nor any person claiming under Employee, shall have the
power to anticipate, encumber or dispose of any right, title, interest or
benefit hereunder in any manner or any time, until the same shall have been
actually distributed free and clear of the terms of this Agreement.
     B. This Agreement shall be binding upon and inure to the benefit of any
successors to Company and all persons lawfully claiming under Employee. Nothing
in this Agreement shall confer on Employee any right to continued employment or
affect in any way the right of Company to terminate Employee’s employment at any
time.
     C. The payments under this Agreement are neither intended nor should be
construed as being additions to base salary or included in calculations of
salary increases.
     D. This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, notwithstanding any conflict of law principles, and
without regard to the place of execution or performance of employment duties, or
residence of the parties. The exclusive venue for any dispute relating to this
Agreement shall be Harris County, Texas.
     E. If the Retention Payment becomes payable by reason of a Qualifying
Termination and fails to satisfy the requirements of the short-term deferral
exception under Section 409A and/or otherwise constitutes nonqualified deferred
compensation subject to Section 409A, and if Employee is a “specified employee”
within the meaning of Section 409A (as determined by the Company in accordance
with any method permitted under section 409A), then notwithstanding any
provision of this Agreement to the contrary, such Retention Payment shall be
paid on the first day of the seventh (7th) calendar month beginning after the
date on which the Qualifying Termination occurs. This Agreement is intended, and
its terms shall be interpreted as necessary, to comply with Section 409A.
     F. This Agreement constitutes the entire agreement of the parties with
regard to the specific subject matter hereof and contains all of the covenants,
promises, representations, warranties and agreements between the parties with
respect to such subject matter, and supersedes, replaces and terminates any
prior employment or retention agreement between the undersigned and the Company
or Company Affiliates. Each party to this Agreement acknowledges that no
representation, inducement, promise or agreement, oral or written, has been made
by either party with respect to such subject matter, which is not embodied
herein, and that no agreement, statement or promise relating to the subject
matter that is not contained in this Agreement shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights hereunder are affected thereby, provided that
any such modification must be further authorized or approved by the Board of
Directors of the general partner of EPD.
[Signature Page to Follow]
Retention 2010

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused the Agreement to be
executed and effective on the day and year first above written.

                  COMPANY       EMPLOYEE    
 
                Enterprise Products Company            
 
               
By:
  /s/ Gary P. Smith       /s/ Michael A. Creel    
 
               
 
               
Name:
  Gary P. Smith       Name: Michael A. Creel    
 
               
Title:
  Senior Vice President, Human Resources       This 9th day of December, 2010  
 
 
                This 9th day of December, 2010            

Retention 2010

4